Exhibit 10.1

MASTER SECURITY AGREEMENT

No. 6081133

Dated as of December 26, 2006 (“Agreement”)

THIS AGREEMENT is between Oxford Finance Corporation (together with its
successors and assigns, if any, “Secured Party”) and Pharmacopeia Drug
Discovery, Inc. (“Debtor”). Secured Party has an office at 133 N. Fairfax
Street, Alexandria, VA 22314. Debtor is a corporation organized and existing
under the laws of the State of Delaware. Debtor’s mailing address and principal
place of business is 3000 Eastpark Boulevard, Cranbury, NJ 08512.

1.                   CREATION OF SECURITY INTEREST.

Debtor grants to Secured Party, its successors and assigns, a security interest
in and against all property listed on any collateral schedule now or in the
future annexed to or made a part of this Agreement (“Collateral Schedule”), and
in and against all additions, attachments, accessories and accessions to such
property, all substitutions, replacements or exchanges therefore, and all
insurance and/or other proceeds thereof (all such property is individually and
collectively called the “Collateral”). This security interest is given to secure
the payment and performance of all debts, obligations and liabilities hereunder
of any kind whatsoever of Debtor to Secured Party, now existing or arising in
the future, including but not limited to the payment and performance of certain
Promissory Notes front time to time identified on any Collateral Schedule
(collectively “Notes” and each a “Note”), and any renewals, extensions and
modifications of such debts, obligations and liabilities (such Notes, debts,
obligations and liabilities are called the “Indebtedness”). Debtor acknowledges
that, notwithstanding that the Note(s) may be paid in full, this Agreement shall
continue to secure the payment and performance of all other debts, fees,
obligations and liabilities hereunder of any kind whatsoever of Debtor to
Secured Party, now existing or arising in the future, and that Secured Party
shall be under no obligation to release the Collateral unless and until all such
Indebtedness of Debtor to Secured Party has been paid and satisfied; provided,
however, Secured Party, in its sole and exclusive discretion, may elect to
release some of the Collateral without prejudice to Secured Party’s security
interest in the remaining Collateral.

2.                   REPRESENTATIONS, WARRANTIES AND COVENANTS OF DEBTOR.

Debtor represents, warrants and covenants as of the date of this Agreement and
as of the date of each Collateral Schedule that:

(a)               Due Organization.  Debtor’s exact legal name is as set forth
in the preamble of this Agreement and Debtor is, and will remain, duly
organized, existing and in good standing under the laws of the State set forth
in the preamble of this Agreement, has its chief executive offices at the
location specified in the preamble, and is, and will remain duly qualified and
licensed in every jurisdiction wherever necessary to carry on its business and
operations, except where the failure to be or remain so duly qualified and
licensed would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the business and operations of Debtor;

(b)              Power and Capacity to Enter Into and Perform Obligations. 
Debtor has adequate power and capacity to enter into, and to perform its
obligations under this Agreement, each Collateral Schedule, each Note and any
other documents evidencing, or given in connection with, any of the Indebtedness
(all of the foregoing are called the “Debt Documents”);

(c)               Due Authorization.  This Agreement and the other Debt
Documents have been duly authorized, executed and delivered by Debtor and
constitute legal, valid and binding agreements enforceable in accordance with
their terms, except to the extent that the enforcement of remedies may be
limited under general principles of equity whether applied in a court of law or
a court of equity and under applicable bankruptcy, insolvency, moratorium and
similar laws affecting creditors’ rights and remedies generally;

(d)              Approvals and Consents.  No approval, consent or withholding of
objections is required from any governmental authority or instrumentality with
respect to the entry into, or performance by Debtor of any of the Debt
Documents, except any already obtained;

(e)               No Violations or Defaults.  The entry into, and performance
by, Debtor of the Debt Documents will not (i) violate any of the organizational
documents of Debtor or any judgment, order, law or regulation applicable to
Debtor, or (ii) result in any breach of by Debtor or constitute a default by
Debtor under any contract to which Debtor is a party, or result in the creation
of any lien, claim or encumbrance on any of Debtor’s property (except for liens
in favor of Secured Party) pursuant to any indenture, mortgage, deed of trust,
bank loan, credit agreement, or other agreement or instrument to which Debtor is
a party;

(f)                 Litigation. There are no suits or proceedings pending in
court or before any commission, board or other administrative agency against or
affecting Debtor which could, in the aggregate, have a material adverse effect
on Debtor, its business or operations, or its ability to perform its obligations
under the Debt Documents, nor does Debtor have reason to believe that any such
suits or proceedings are threatened;

1


--------------------------------------------------------------------------------


(g)              Solvency. The fair salable value of Debtor’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities; the
Debtor is not left with unreasonably small capital after the transactions in
this Agreement or any Collateral Schedule and Debtor is able to pay its debts
(including trade debts) as they mature.

 (h)           Financial Statements Prepared In Accordance with GAAP.  All
financial statements delivered to Secured Party in connection with the
Indebtedness have been prepared in accordance with Generally Accepted Accounting
Principles (“GAAP”), and since the date of the most recent financial statement,
there has been no material adverse change in Debtor’s financial condition;

 (i)               Use of Collateral.  The Collateral is not, and will not be,
used by Debtor for personal, family or household purposes;

 (j)               Collateral in Good Condition and Repair.  The Collateral is,
and will remain, in good condition and repair and Debtor will not be negligent
in its care and use;

 (k)            Location of Collateral.  Except for any laptop computers used by
the Customer offsite in the ordinary course of business, all of the tangible
Collateral is located at the locations set forth on each Collateral Schedule.
Debtor shall give the Secured Party 30 days prior written notice of any
relocation of any Collateral;

(l)                  Ownership of Collateral.  Debtor is, and will remain, the
sole and lawful owner, and in possession of, the Collateral, and has the sole
right and lawful authority to grant the security interest described in this
Agreement;

(m)            Encumbrances.  The Collateral is, and will remain, free and clear
of all liens, claims and encumbrances of any kind whatsoever, except for
Permitted Liens;

(n)              Intellectual Property Rights.  Debtor will protect, defend and
maintain the validity and enforceability of the Intellectual Property that is
material to Debtor’s business and operations and promptly advise Secured Party
in writing of material infringements.

(o)              Taxes.  All federal, state and local tax returns required to be
filed by Debtor have been filed with the appropriate governmental agencies and
all taxes due and payable by Debtor have been timely paid, except where the
failure to timely pay would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the business and operations of
Debtor. Debtor will pay when due all taxes, assessments and other liabilities
except as contested in good faith and by appropriate proceedings and for which
adequate reserves have been established;

(p)              No Defaults.  No event or condition exists under any material
agreement, instrument or document to which Debtor is a party or is subject, or
by which Debtor or any of its properties are bound, which constitutes a default
or an event of default thereunder on the part of Debtor, or, with the giving of
notice, passage of time, or both, would constitute a default or event of default
thereunder on the part of Debtor;

(q)              Certification of Financial Information.  All reports,
certificates, schedules, notices and financial information submitted by Debtor
to the Secured Party pursuant to this Agreement shall be certified as true and
correct by the president or chief financial officer of Debtor; and

(r)                 Notice of Material Adverse Change.  Debtor shall give the
Secured Party prompt written notice of any event, occurrence or other matter
which (a) has resulted in a material adverse change in its financial condition,
business operations, prospects, product development, technology, or business or
contractual relations with third parties of Debtor, or (b) which would impair
the ability of Debtor to perform its obligations hereunder, or (c) which would
impair the ability of Secured Party to enforce the Indebtedness or realize upon
the Collateral.

(s)               Audits.  Debtor shall allow Secured Party to audit Debtor’s
Collateral at Debtor’s expense. Such audits will be conducted no more often than
every twelve (12) months unless a default has occurred and is continuing.

(t)                 Perfection Certificate.  Debtor has previously delivered to
the Secured Party a certificate signed by the Debtor and entitled “Perfection
Certificate” (the “Perfection Certificate”). The Debtor represents and warrants
to the Secured Party as follows: (a) the Debtor’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof, (b)
the Debtor is an organization of the type, and is organized in the jurisdiction
set forth in the Perfection Certificate, (c) the Perfection Certificate
accurately sets forth the Debtor’s organizational identification number or
accurately states that the Debtor has none, (d) the Perfection Certificate
accurately sets forth the Debtor’s place of business or, if more than one, its
chief executive office, as well as the Debtor’s mailing address, if different,
(e) all other information set forth on the Perfection Certificate pertaining to
the Debtor is accurate and complete, and (f) that there has been no change in
any information provided in the Perfection Certificate since the date on which
it was executed by the Debtor.

(u)              Primary Account and Wire Transfer Instructions.  Debtor
maintains its Primary Account (the “Primary Operating Account”) and the Wire
Transfer Instructions for the Primary Operating Account are as follows:

2


--------------------------------------------------------------------------------


 



 

 



 

Debtor hereby agrees that Loans will be advanced to the account specified above
and regularly scheduled payments will be automatically debited from the same
account.

3.                   COLLATERAL.

The Debtor, covenants and agrees that, so long as any of the Debt Documents
shall remain in effect, or unless the Secured Party shall otherwise consent in
writing:

(a)               Possession of Collateral; Inspection of Collateral.  Until the
declaration of any default, Debtor shall remain in possession of the Collateral;
except that Secured Party shall have the right to possess (i) any chattel paper
or instrument that constitutes a part of the Collateral, and (ii) any other
Collateral in which Secured Party’s security interest may be perfected only by
possession. Secured Party may inspect any of the Collateral during normal
business hours after giving Debtor reasonable prior notice. Debtor is notified
hereby that Secured Party shall inspect the Collateral set forth in each
Collateral Schedule within seven (7) days following the date of each funding of
a Collateral Schedule.

(b)              Maintenance of Collateral.  Debtor shall (i) use the Collateral
only in its trade or business, (ii) maintain all of the Collateral in good
operating order and repair, normal wear and tear excepted, (iii) use and
maintain the Collateral only in compliance with manufacturers’ recommendations
and all applicable laws, and (iv) keep all of the Collateral free and clear of
all liens, claims and encumbrances (except for Permitted Liens).

(c)               Disposition of Collateral. Except with the prior written
consent of Secured Party, Debtor agrees it shall not (i) part with possession of
any of the Collateral (except to Secured Party or for maintenance and repair),
(ii) remove any of the Collateral from the continental United States, or (iii)
sell, rent, lease, mortgage, license, grant a security interest in or otherwise
transfer or encumber (except for Permitted Liens) any of the Collateral, other
than in connection with a transaction in which all or substantially all the
assets of Debtor or more than fifty percent (50%) of the outstanding equity
securities of Debtor are sold, provided, that in the event of any disposition of
Collateral resulting from the consummation of a transaction described in this
Section 3(c)(iii), then, at the sole discretion and option of Secured Party,
Secured Party may declare all of the Indebtedness immediately due and payable,
and in the event of such declaration by Secured Party, Debtor agrees to prepay
within sixty (60) days all amounts of principal then outstanding under each Note
issued to Secured Party, together with all accrued interest and any applicable
prepayment premium due to Secured Party as set forth in each Note.

(d)              Taxes.   Debtor shall pay promptly when due all taxes, license
fees, assessments and public and private charges levied or assessed on any of
the Collateral, on its use, or on this Agreement or any of the other Debt
Documents. At its option, Secured Party may discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on the Collateral
and may pay for the maintenance, insurance and preservation of the Collateral
and effect compliance with the terms of this Agreement or any of the other Debt
Documents. Debtor agrees to reimburse Secured Party, on demand, all reasonable
costs and expenses incurred by Secured Party in connection with such payment or
performance and agrees that such reimbursement obligation shall constitute
Indebtedness.

(e)               Books and Records.  Debtor shall, at all times, keep accurate
and complete records of the Collateral, and Secured Party shall have the right
to inspect and make copies of all of Debtor’s books and records relating to the
Collateral during normal business hours, after giving Debtor reasonable prior
notice.

(f)                 Third Party Possession of Collateral. Debtor agrees and
acknowledges that any third person who may at any time possess all or any
portion of the Collateral shall be deemed to hold, and shall hold, the
Collateral as the agent of, and as pledge holder for, Secured Party. Secured
Party may at any time give notice to any third person described in the preceding
sentence that such third person is holding the Collateral as the agent of, and
as pledge holder for, the Secured Party.

(g)              Change of Address, Name or Jurisdiction. The Debtor has not at
any time within the past four (4) months either changed its name or changed the
state of jurisdiction in which it is organized and existing, nor has it
maintained its chief executive office or any of the Collateral at any other
location, except as set forth above, and shall not do so hereafter except upon
prior written notice to the Secured Party. The Secured Party shall be entitled
to rely upon the foregoing unless it receives 14 days’ advance written notice of
a change in the Debtor’s name, state of jurisdiction, address of the Debtor’s
chief executive offices or location of the Collateral.

3


--------------------------------------------------------------------------------


(h)              Fixtures.  Debtor shall not permit any item of the Collateral
to become a fixture to real estate or an accession to other property without the
prior written consent of the Secured Party, and the Collateral is now and shall
at all times remain personal property except with the Secured Party’s prior
written consent. If any of the Collateral is or will be attached to real estate
in such a manner as to become a fixture under applicable state law and if such
real estate is encumbered, the Debtor will obtain from the holder of each Lien
or encumbrance a written consent and subordination to the security interest
hereby granted, or a written disclaimer of any interest in the Collateral, in a
form acceptable to the Secured Party.

(i)                  Indebtedness Payments.  Debtor shall not (i) prepay,
redeem, purchase, defease or otherwise satisfy in any manner prior to the
scheduled repayment thereof any Additional Indebtedness for borrowed money or
lease obligations, (ii) amend, modify or otherwise change the terms of any
Additional Indebtedness for borrowed money or lease obligations so as to
accelerate the scheduled repayment thereof or (iii) repay any notes to officers,
directors or shareholders except as expressly provided for in a duly executed
subordination agreement in favor of, and approved by Secured Party.

(j)                  Additional Indebtedness. Debtor shall not create, incur,
assume or permit to exist any Additional Indebtedness except Permitted
Indebtedness.

4.                   INSURANCE.

(a)               Risk of Loss. Debtor shall at all times bear the entire risk
of any loss, theft, damage to, or destruction of, any of the Collateral from any
cause whatsoever.

(b)              Insurance Requirements.  Debtor agrees to keep the Collateral
insured at all times against loss or damage by fire and extended coverage
perils, theft, burglary, and for any or all Collateral, which are vehicles, for
risk of loss by collision, and if requested by Secured Party, against such other
risks as Secured Party may reasonably require. The insurance coverage shall be
in an amount no less than the full replacement value of the Collateral, and
deductible amounts, insurers and policies shall be acceptable to Secured Party.
Debtor shall deliver to Secured Party any policies and certificates of insurance
evidencing such coverage as may be requested by Secured Party. Each policy shall
name Secured Party as a loss payee, shall provide for coverage to Secured Party
regardless of the breach by Debtor of any warranty or representation made
therein, shall not be subject to co-insurance, and shall provide that coverage
may not be canceled or altered by the insurer except upon thirty (30) days prior
written notice by Debtor to Secured Party. Proceeds of any of insurance in
excess of $1,000,000 in connection with any single occurrence or any single
claim shall be applied, at the option of Secured Party, to repair or replace the
Collateral or to reduce any of the Indebtedness.

5.                   REPORTS.

(a)               Notice of Events. Debtor shall promptly notify Secured Party
of (i) any change in the name of Debtor, (ii) any change in the state of its
incorporation or registration, (iii) any relocation of its chief executive
offices, (iv) any of the Collateral being relocated, lost, stolen, missing,
destroyed, materially damaged or worn out, (v) any lien, claim or encumbrance
other than Permitted Liens attaching to or being made against any of the
Collateral, or (vi) any occurrence of any default pursuant to Section 7 herein.

(b)              Financial Statements, Reports and Certificates. Debtor will
deliver to Secured Party within ninety (90) days of the close of each fiscal
year of Debtor, Debtor’s complete financial statements including a balance
sheet, income statement, statement of shareholders’ equity and statement of cash
flows, each prepared in accordance with GAAP consistently applied, certified by
a recognized firm of certified public accountants satisfactory to Secured Party.
Debtor will deliver to Secured Party copies of Debtor’s quarterly financial
statements including a balance sheet, income statement and statement of cash
flows, each prepared by Debtor in accordance with GAAP consistently applied by
Debtor and certified by Debtor’s chief financial officer, within forty-five (45)
days after the close of each of Debtor’s fiscal quarter. Debtor will deliver to
Secured Party copies of all Forms l0-K and l0-Q, if any, within 30 days after
the dates on which they are filed with the Securities and Exchange Commission.
Debtor will deliver to Secured Party promptly upon request of Secured Party, in
form satisfactory to Secured Party, such other and additional information as
Secured Party may reasonably request from time to time.

6.                   FURTHER ASSURANCES.

(a)               Further Assurances Regarding Security Interests.  Debtor
shall, upon request of Secured Party, furnish to Secured Party such further
information, execute and deliver to Secured Party such documents and instruments
(including, without limitation, Uniform Commercial Code financing statements)
and shall do such other acts and things as Secured Party may at any time
reasonably request relating to the perfection or protection of the security
interest created by this Agreement or for the purpose of carrying out the intent
of this Agreement. Without limiting the foregoing, Debtor shall cooperate and do
all acts deemed necessary or advisable by Secured Party to continue in Secured
Party a perfected first security interest in the Collateral, and shall obtain
and furnish to Secured Party any subordinations, releases, landlord waivers,
lessor waivers, mortgagee waivers, or control agreements, and similar documents
as may be from time to time requested by, and in form and substance satisfactory
to, Secured Party.

4


--------------------------------------------------------------------------------


(b)              Authorization To File Financing Statements.  Debtor shall
perform any and all acts reasonably requested by the Secured Party to establish,
maintain and continue the Secured Party’s security interest and liens in the
Collateral, including but not limited to, executing or authenticating financing
statements and such other instruments and documents when and as reasonably
requested by the Secured Party. Debtor hereby authorizes Secured Party through
any of Secured Party’s employees, agents or attorneys to file any and all
financing statements, including, without limitation, any original filings,
continuations, transfers or amendments thereof required to perfect Secured
Party’s security interest and liens in the Collateral under the UCC without
authentication or execution by Debtor. Debtor hereby irrevocably authorizes the
Secured Party at any time and from time to time to file in any filing office in
any Uniform Commercial Code jurisdiction any initial financing statement(s) and
amendments thereto that (a) indicate the Collateral (i) is subject to Secured
Party’s security interest, regardless of whether any particular asset comprised
in the Collateral falls within the scope of Article 9 of the Uniform Commercial
Code of the State or such jurisdiction, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) provide any other information required by
part 5 of Article 9 of the Uniform Commercial Code of the State or such other
jurisdiction for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether the Debtor is an organization, the
type of organization and any organization identification number issued to the
Debtor, and (ii) in the case of a financing statement filed as a fixture filing,
a sufficient description of real property to which the Collateral relates. The
Debtor agrees to furnish any such information to the Secured Party promptly upon
the Secured Party’s request.

(c)               Payment of Costs, Fees and Expenses. Debtor shall timely pay
in full, upon request of Secured Party, all reasonable costs, feet and expenses
incurred by Secured Party to establish, maintain, and continue the Secured
Party’s security interest and liens in the Collateral, including but not limited
to lien and related due diligence searches, verification of corporate good
standing, preparation, execution, transmission and recording of documents,
inspections, appraisals, attorney fees and any and all other related costs, fees
and expenses of Secured Party to establish, maintain, and continue the Secured
Party’s security interest and liens in the Collateral.

(d)              Indemnification. Debtor shall indemnify and defend the Secured
Party, its successors and assigns, and their respective directors, officers and
employees, from and against all claims, actions and suits (including, without
limitation, related reasonable attorneys’ fees) of any kind whatsoever arising,
directly or indirectly, in connection with any of the Collateral or the Debt
Documents; provided, however, that such indemnification and defense shall not
extend to claims, actions, suits and losses arising, directly or indirectly from
the bad faith, gross negligence or willful misconduct of the Secured Party or
its Affiliates.

7.                   DEFAULT AND REMEDIES.

(a)               Defaults. Debtor shall be in default under this Agreement and
each of the other Debt Documents if any one of the following should occur:

(i)

Debtor breaches its obligation to pay when due any installment or other amount
due or coming due under any of the Debt Documents;

 

 

(ii)

Debtor, without the prior written consent of Secured Party, and other than in
connection with a transaction in which all or substantially all the assets of
Debtor or more than fifty percent (50%) of the outstanding equity securities of
Debtor are sold, does sell, rent, lease, license, mortgage, grant a security
interest in, or otherwise transfer or encumber, or allow Liens (except for
Permitted Liens) upon, any of the Collateral (subject to terms and conditions of
Section 3(c)(iii);

 

 

(iii)

Debtor breaches any of its insurance obligations under Section 4;

 

 

(iv)

Debtor breaches any of its obligations under Sections 2(m), 2 (o), 2(q) or
Sections 3(c), 3(f), 3(i), 3(j), or 3(k);

 

 

(v)

Debtor breaches any of its other non-payment obligations under any of the Debt
Documents and fails to cure that breach within thirty (30) days after it has
occurred;

 

 

(vi)

Any warranty, representation or statement made by Debtor in any of the Debt
Documents or otherwise in connection with any of the Indebtedness shall be false
or misleading in any material respect;

 

 

(vii)

Any of the Collateral is subjected to attachment, execution, levy, seizure or
confiscation in any legal proceeding or otherwise, if any legal or
administrative proceeding is commenced against Debtor or any of the Collateral,
which in the good faith judgment of Secured Party subjects any of the Collateral
to a material risk of attachment, execution, levy, seizure or confiscation and
no bond is posted or protective order obtained to negate such risk or if there
is a material impairment in the perfection or priority of the Secured Party’s
security interest in the Collateral;

 

 

(viii)

Debtor breaches or is in default under any other agreement between Debtor and
Secured Party;

 

 

(ix)

Debtor or any guarantor or other obligor for any of the Indebtedness
(collectively “Guarantor”) dissolves, terminates its existence, becomes
insolvent or ceases to do business as a going concern;

5


--------------------------------------------------------------------------------


 

(x)

If Debtor or any Guarantor is a natural person, and Debtor or any such Guarantor
dies or becomes incompetent;

 

 

(xi)

A receiver is appointed for all or of any part of the property of Debtor or any
Guarantor, or Debtor or any Guarantor makes any assignment for the benefit of
creditors;

 

 

(xii)

Debtor or any Guarantor files a petition under any bankruptcy, insolvency or
similar law, or any such petition is filed against Debtor or any Guarantor and
is not dismissed within forty-five (45) days;

 

 

(xiii)

Debtor’s improper filing of an amendment or termination statement relating to a
filed financing statement describing the Collateral;

 

 

(xiv)

Debtor shall merge with or consolidate into any other entity or sell all or
substantially all of its assets or in any manner terminate its existence
(subject to terms and conditions of Section 3(c)(iii);

 

 

(xv)

There shall be a change in the ownership of Debtor’s stock such that Debtor is
no longer subject to the reporting requirements of Section 13 of the Securities
Exchange Act of 1934 or no longer has a class of equity securities registered
under Section 12 of the Securities Exchange Act of 1934;

 

 

(xvi)

Debtor defaults under any agreement to pay Additional Indebtedness or any other
financing arrangement between Debtor and a third party;

 

 

(xvii)

Secured Party shall have determined in its sole and good faith judgment that (a)
it is the clear intention of Debtor’s investors to not continue to fund the
Debtor in the amounts and timeframe necessary to enable Debtor to satisfy the
Indebtedness as it becomes due and payable; or

 

 

(xviii)

Secured Party shall have determined in its sole and good faith judgment that
there has been a material adverse change in the financial condition, business,
operations, prospects, product development, technology, or business or
contractual relations with third parties of Debtor from the date hereof, or a
change or event shall have occurred which would impair the ability of Debtor to
perform its obligations hereunder or under any of the other financing agreements
to which it is a party or of Secured Party to enforce the Indebtedness or
realize upon the Collateral.

 

(b)         Acceleration.  If Debtor is in default, the Secured Party, at its
option, may declare any or all of the Indebtedness to be immediately due and
payable, without demand or notice to Debtor or any Guarantor (provided that if
there is a default as a result of a bankruptcy or insolvency all Indebtedness
shall become immediately due and payable without any action by Secured Party).
 The accelerated obligations and liabilities shall bear interest (both before
and after any judgment) until paid in full at the Default Rate.

(c)          Rights and Remedies.  Secured Party shall have all of the rights
and remedies of a Secured Party under the Uniform Commercial Code, and under any
other applicable law.  Without limiting the foregoing, Secured Party shall have
the right to (i) notify any account debtor of Debtor or any obligor on any
instrument which constitutes part of the Collateral to make payment to the
Secured Party, (ii) with or without legal process, enter any premises where the
Collateral may be and take possession of and remove the Collateral from the
premises or store it on the premises, (iii) sell the Collateral at public or
private sale, in whole or in part, and have the right to bid and purchase at
said sale, or (iv) lease or otherwise dispose of all or part of the Collateral,
applying proceeds from such disposition to the obligations then in default. If
requested by Secured Party, Debtor shall promptly assemble the Collateral and
make it available to Secured Party at a place to be designated by Secured Party,
which is reasonably convenient to both parties. Secured Party may also render
any or all of the Collateral unusable at the Debtor’s premises and may dispose
of such Collateral on such premises without liability for rent or costs. Any
notice that Secured Party is required to give to Debtor under the Uniform
Commercial Code of the time and place of any public sale or the time after which
any private sale or other intended disposition of the Collateral is to be made
shall be deemed to constitute reasonable notice if such notice is given to the
last known address of Debtor at least five (5) days prior to such action. Upon
the occurrence and during the continuation of a default, Debtor hereby appoints
Secured Party as Debtor’s attorney-in-fact, with full authority in Debtor’s
place and stead and in Debtor’s name or otherwise, from time to time in Secured
Party’s sole and arbitrary discretion, to take any action and to execute any
instrument which Secured Party may deem necessary or advisable to accomplish the
purpose of this Agreement. Secured Party is granted a non-exclusive royalty free
license to use Debtor’s Intellectual Property in connection with Secured Party’s
disposition of Collateral in the exercise of Secured Party’s rights or remedies
hereunder.

(d)         Application of Proceeds.  The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party, at
the time of or received by Secured Party after the occurrence of a default
hereunder) shall be paid so and applied as follows:

a.                  First, to the payment of out-of-pocket costs and expenses,
including all amounts expended to preserve the value of the Collateral, all
costs of repossession, storage, and disposition including without limitation
reasonable attorneys’, appraisers’, and auctioneers’ fees, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including

6


--------------------------------------------------------------------------------


reasonable legal expenses and attorneys’ fees, incurred or made hereunder by
Secured Party, including without limitation, Secured Party’s Expenses;

b                    Second, to the payment to Secured Party of the amount then
owing or unpaid on the Loans for scheduled payments, any accrued and unpaid
interest, and all other indebtedness (provided, however, if such proceeds shall
be insufficient to pay in full the whole amount so due, owing or unpaid upon the
Loans, then to the unpaid interest thereon, then to the outstanding principal
amount of the Loans, and then to the payment of other amounts then payable to
Secured Party under any of the Debt Documents or otherwise); and

c.                  Third, to the payment of the surplus, if any, to Debtor, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.

(e)         Fees and Costs.  Debtor agrees to pay all reasonable attorneys’ fees
and other costs incurred by Secured Party in connection with the enforcement,
assertion, defense or preservation of Secured Party’s rights and remedies under
this Agreement, or if prohibited by law, such lesser sum as may be permitted.
Debtor further agrees that such fees and costs shall constitute Indebtedness.

(f)           Remedies Cumulative.  Secured Party’s rights and remedies under
this Agreement or otherwise arising are cumulative and may be exercised
singularly or concurrently. Neither the failure nor any delay on the part of the
Secured Party to exercise any right, power or privilege under this Agreement
shall operate as a waiver, nor shall any single or partial exercise of any
right, power or privilege preclude any other or further exercise of that or any
other right, power or privilege. SECURED PARTY SHALL NOT BE DEEMED TO HAVE
WAIVED ANY OF ITS RIGHTS UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT,
INSTRUMENT OR PAPER SIGNED BY DEBTOR UNLESS SUCH WAIVER IS EXPRESSED IN WRITING
AND SIGNED BY SECURED PARTY. A waiver on any one occasion shall not be construed
as a bar to or waiver of any right or remedy on any future occasion.

(g)        WAIVER OF JURY TRIAL. DEBTOR AND SECURED PARTY UNCONDITIONALLY WAIVE
THEIR RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER DEBT DOCUMENTS, ANY OF THE
INDEBTEDNESS SECURED HEREBY, ANY DEALINGS BETWEEN DEBTOR AND SECURED PARTY
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN DEBTOR AND SECURED
PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS
WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING. THE WAIVER ALSO SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT, ANY OTHER DEBT DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION. THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

8.                   MISCELLANEOUS.

(a)         Assignment. This Agreement and/or any of the other Debt Documents
may be assigned, in whole or in part, by Secured Party without notice to Debtor.
Debtor agrees that if Debtor receives written notice of an assignment from
Secured Party, Debtor will pay all amounts payable under any assigned Debt
Documents to such assignee or as instructed in writing by Secured Party. Debtor
also agrees to confirm in writing receipt of the notice of assignment as may be
reasonably requested by Secured Party or assignee.

(b)        Notices. All notices to be given in connection with this Agreement
shall be in writing, shall be addressed to the parties at their respective
addresses set forth in this Agreement (unless and until a different address may
be specified in a written notice to the other party), and shall be deemed given
(i) on the date of receipt if delivered in hand or by facsimile transmission,
(ii) on the next business day after being sent by express mail, and (iii) on the
fourth business day after being sent by regular, registered or certified mail.
As used herein, the term “business day” shall mean and include any day other
than Saturdays, Sundays, or other days on which commercial banks in New York,
New York are required or authorized to be closed.

(c)         Correction of Errors. Secured Party may correct patent errors and
fill in all blanks in this Agreement, any Collateral Schedule or in any Note
consistent with the agreement of the parties.

(d)        Time is of the Essence. Time is of the essence of this Agreement.
This Agreement shall be binding, jointly and severally, upon all parties
described as the “Debtor” and their respective heirs, executors,
representatives, successors and assigns, and shall inure to the benefit of
Secured Party, its successors and assigns.

(e)         Entire Agreement. This Agreement and the Debt Documents constitute
the entire agreement between the parties with respect to the subject matter of
this Agreement and supersede all prior understandings (whether written, verbal
or implied) with respect to such subject matter. NEITHER THIS AGREEMENT NOR ANY
OF THE DEBT DOCUMENTS SHALL BE CHANGED OR TERMINATED ORALLY OR BY COURSE OF
CONDUCT, BUT ONLY BY A WRITING SIGNED BY BOTH PARTIES. Section headings
contained in this Agreement have been included for

7


--------------------------------------------------------------------------------


convenience only, and shall not affect the construction or interpretation of
this Agreement. This Agreement is the result of negotiations between and has
been reviewed by each of Debtor and Secured Party executing this Agreement as of
the date hereof and their respective counsel; accordingly, this Agreement shall
be deemed to be the product of the parties hereto, and no ambiguity shall be
construed in favor of or against Debtor or Secured Party.

(f)           Termination of Agreement. This Agreement shall continue in full
force and effect until all of the Indebtedness has been indefeasibly paid in
full to Secured Party or its assignee; provided, that Debtor’s indemnity
obligations set forth in Section 6(c) shall survive until all applicable statute
of limitations periods with respect to actions that may be brought against
Secured Party have run. The surrender, upon payment or otherwise, of any Note or
any of the other documents evidencing any of the Indebtedness shall not affect
the right of Secured Party to retain the Collateral for such other Indebtedness
as may then exist or as it may be reasonably contemplated will exist in the
future. This Agreement shall automatically be reinstated if Secured Party is
ever required to return or restore the payment of all or any portion of the
Indebtedness (all as though such payment had never been made). Secured Party
shall, at Debtor’s sole cost and expense, execute such further documents and
take such further actions as may be reasonably necessary to effect the release
of its security interests contemplated by this paragraph, including duly
executing and delivering termination statements for filing in all relevant
jurisdictions under the Code.

(g)        CHOICE OF LAW. DEBTOR AGREES THAT SECURED PARTY AND/OR ITS SUCCESSORS
AND ASSIGNS SHALL HAVE THE OPTION BY WHICH STATE LAWS THIS AGREEMENT SHALL BE
GOVERNED AND CONSTRUED: (A) THE LAWS OF THE COMMONWEALTH OF VIRGINIA; OR (B) IF
COLLATERAL HAS BEEN PLEDGED TO SECURE THE LIABILITIES, THEN BY THE LAWS OF THE
STATE OR STATES WHERE THE COLLATERAL IS LOCATED, AT SECURED PARTY’S OPTION. THIS
CHOICE OF STATE LAWS IS EXCLUSIVE TO THE SECURED PARTY. DEBTOR SHALL NOT HAVE
ANY OPTION TO CHOOSE THE LAWS BY WHICH THIS AGREEMENT SHALL BE GOVERNED. DEBTOR
ACKNOWLEDGES THAT THIS AGREEMENT IS BEING SIGNED BY THE SECURED PARTY IN PARTIAL
CONSIDERATION OF SECURED PARTY’S RIGHT TO ENFORCE IN THE JURISDICTION STATED
ABOVE. DEBTOR CONSENTS TO JURISDICTION IN THE COMMONWEALTH OF VIRGINIA OR THE
STATE IN WHICH ANY COLLATERAL IS LOCATED AND VENUE IN ANY FEDERAL OR STATE COURT
IN THE COMMONWEALTH OF VIRGINIA OR THE STATE IN WHICH COLLATERAL IS LOCATED FOR
SUCH PURPOSES AND WAIVES ANY AND ALL RIGHTS TO CONTEST SAID JURISDICTION AND
VENUE AND ANY OBJECTION THAT SAID COUNTY IS NOT CONVENIENT. DEBTOR WAIVES ANY
RIGHTS TO COMMENCE ANY ACTION AGAINST SECURED PARTY IN ANY JURISDICTION EXCEPT
VIRGINIA, OR IF SECURED PARTY CHOOSES TO LITIGATE IN A STATE WHERE COLLATERAL IS
LOCATED THEN IN SUCH COUNTY AND STATE; PROVIDED, HOWEVER, THAT SUCH WAIVER SHALL
NOT APPLY WITH RESPECT TO ANY ACTIONS AGAINST SECURED PARTY ARISING DIRECTLY OR
INDIRECTLY PROM THE BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SECURED
PARTY.

(h)        Power of Attorney. To facilitate direct collection, but only after a
default has occurred and is continuing, the Debtor hereby appoints the Secured
Party and any officer or employee of the Secured Party, as the Secured Party may
from time to time designate, as attorney-in-fact for the Debtor to (a) endorse
the name of the Debtor in favor of the Secured Party upon any and all checks,
drafts, money orders, notes, acceptances or other evidences of payment or
Collateral that may come into the Secured Party’s possession; (b) do all acts
and things necessary to carry out this Agreement and the transactions
contemplated hereby, including signing the name of the Debtor on any instruments
required by law in connection with the transactions contemplated hereby and on
financing statements as permitted by the Virginia Uniform Commercial Code. The
Debtor hereby ratifies and approves all acts of such attorneys-in-fact, and
neither the Secured Party nor any other such attorney-in-fact shall be liable
for any acts of commission or omission, or for any error of judgment or mistake
of fact or law of any such attorney-in-fact. This power, being coupled with an
interest, is irrevocable so long as the Loan remains unsatisfied, or any Debt
Document remains effective, as solely determined by the Secured Party.

(i)            Loss, Depreciation or Other Damage. The Secured Party shall not
be liable for or prejudiced by any loss, depreciation or other damage to
Collateral unless caused by the Secured Party’s willful and malicious act, and
the Secured Party shall have no duty to take any action to preserve or collect
any Collateral.

(j)            Demand Protest. Debtor waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees at
any time held by Secured Party on which Debtor may in any way be liable.

9.                  DEFINITIONS.

As used herein, the following terms, when initial capital letters are used,
shall have the respective meanings set forth below. In addition, all terms
defined in the Code shall have the meanings given therein unless otherwise
defined herein.

Defined Terms. As used in this Agreement, the following terms shall have the
following meanings, unless the context otherwise requires:

8


--------------------------------------------------------------------------------


“Additional Indebtedness” means, with respect to Debtor or any of its
subsidiaries, the aggregate amount of, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services
(excluding trade payables aged less than one hundred eighty (180) days), (d) all
capital lease obligations of such Person, (e) all obligations or liabilities of
others secured by a Lien on any asset of such Person, whether or not such
obligation or liability is assumed, (f) all obligations or liabilities of others
guaranteed by such Person, and (g) any other obligations or liabilities which
are required by GAAP to be shown as debt on the balance sheet of such Person.
Unless otherwise indicated, the term “Additional Indebtedness” shall include all
Indebtedness of Debtor and all of its subsidiaries.

“Affiliate” of a Person is a Person that owns or controls directly or indirectly
the Person, any Person that controls or is controlled by or is under common
control with the Person, and each of that Person’s senior executive officers,
directors, partners and, for any Person that is a limited liability company,
that Person’s managers and members.

“Code” means the Virginia Uniform Commercial Code (including revised Article 9
thereof).

“Collateral” has the meaning given such capitalized term in Section 1.

“Collateral Schedule” has the meaning given such capitalized term in Section 1.

“Debt Documents” has the meaning given such capitalized term in Section 2(b).

“Default Rate” is the lower of eighteen percent (18%) per annum or the maximum
rate not prohibited by applicable law.

“GAAP” has the meaning given in Section 2(h).

“Indebtedness” has the meaning given such capitalized term in Section 1.

“Intellectual Property” shall mean (a) all of the Debtor’s right, title and
interest, whether now owned or existing or hereafter acquired or arising, in and
to all domestic and foreign copyrights, copyright registrations and copyright
applications, whether or not registered or filed with any governmental
authority, together with (i) all renewals thereof, (ii) all present and future
rights of the Debtor under all present and future license agreements relating
thereto, whether the Debtor in licensee or licensor thereunder, (iii) all
income, royalties, damages and payments now or hereafter due and/or payable to
the Debtor thereunder or with respect thereto, including, without limitation,
damages and payments for past, present or future infringements thereof, (iv) all
of the Debtor’s present and future claims, causes of action and rights to sue
for past, present or future infringements thereof, and (v) all rights
corresponding thereto throughout the world (collectively “Copyright Rights”);
(b) all of the Debtor’s right, title and interest, whether now owned or existing
or hereafter acquired or arising, in and to all United States and foreign
patents, and pending and abandoned United States and foreign patent
applications, including, without limitation, the inventions and improvements
described or claimed therein, together with (i) any reissues, divisions,
continuations, certificates of re-examination, extensions and
continuations-in-part thereof, (ii) all present and future rights of the Debtor
under all present and future license agreements relating thereto, whether the
Debtor is licensee or licensor thereunder, (iii) all income, royalties, damages
and payments now or hereafter due and/or payable to the Debtor thereunder or
with respect thereto, including, without limitation, damages and payments for
past, present or future infringements thereof, (iv) all of the Debtor’s present
and future claims, causes of action and rights to sue for past, present or
future infringements thereof, and (v) all rights corresponding thereto
throughout the world (collectively “Patent Rights”); (c) all of the Debtor’s
right, title and interest, whether now owned or existing or hereafter acquired
or arising, in and to all domestic and foreign trademarks, trademark
registrations, trademark applications and trade names, whether or not registered
or filed with any governmental authority, together with (i) all renewals
thereof, (ii) all present and future rights of the Debtor under all present and
future license agreements relating thereto, whether the Debtor is licensee or
licensor thereunder, (iii) all income, royalties, damages and payments now or
hereafter due and/or payable to the Debtor thereunder or with respect thereto,
including, without limitation, damages and payments for past, present or future
infringements thereof, (iv) all of the Debtor’s present and future claims,
causes of action and rights to sue for past, present or future infringements
thereof, and (v) all rights corresponding thereto throughout the world
(collectively “Trademark Rights”); (d) all present and future licenses and
license agreements of the Debtor, and all rights of the Debtor under or in
connection therewith, whether the Debtor is licensee or licensor thereunder,
including, without limitation, any present or future franchise agreements under
which the Debtor is franchisee or franchisor, together with (i) all renewals
thereof, (ii) all income, royalties, damages and payments now or hereafter due
and/or payable to the Debtor thereunder or with respect thereto, including,
without limitation, damages and payments for past, present or future
infringements thereof, (iii) all claims, causes of action and rights to sue for
past, present or future infringements thereof, and (iv) all rights corresponding
thereto throughout the world (collectively “License Rights”); (e) all present
and future trade secrets of the Debtor; and (f) all other present and future
intellectual property of the Debtor.

“Lien(s)” shall mean any voluntary or involuntary mortgage, pledge, deed of
trust, assignment, security interest, encumbrance, hypothecation, lien, or
charge of any kind (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of, or agreement to give, any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction).

“Loan” means an advance of credit by Secured Party to Debtor.

“Note” has the meaning given such capitalized term in Section 1.

“Permitted Indebtedness” means and includes: (i) Indebtedness of Debtor to
Secured Party, (ii) Additional Indebtedness arising from the endorsement of
instruments in the ordinary course of business, (iii) Additional Indebtedness
existing on the date hereof and set forth in Schedule B, (iv) Subordinated
Indebtedness, (v) Additional Indebtedness secured by Liens permitted under
clause (vi) of the definition of Permitted Liens, and (vi) Additional
Indebtedness secured by liens that (A) do not attach to the collateral and (B)
do not exceed, in the aggregate, $10,000,000 in principal, at any time.

“Permitted Liens” means: (i) liens in favor of Secured Party, (ii) liens for
taxes not yet due or for taxes being contested in good faith and which do not
involve, in the judgment of Secured Party, any risk of the sale, forfeiture or
loss of any of the Collateral, (iii) inchoate material men’s, mechanic’s,
repairmen’s and similar liens arising by operation of law in the normal course
of business for amounts which are not delinquent, (iv) Liens existing on the
date hereof and set forth in Schedule B, (v) licenses of Intellectual Property
for the ordinary course of business, and (vi) Liens upon any Equipment acquired
by Debtor after the date hereof to secure (i) the purchase price of such
equipment or other personal property, or (ii) lease obligations or indebtedness
incurred solely for the purpose of financing the acquisition of such Equipment;
provided that (A) such Liens are

9


--------------------------------------------------------------------------------


confined solely to the Equipment so acquired and the amount secured does not
exceed the acquisition price thereof, and (B) no such Lien shall be created,
incurred, assumed or suffered to exist in favor of Debtor’s officers, directors
or shareholders holding five percent (5%) or more of Debtor’s equity securities.

“Person” in any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Primary Operating Account” has the meaning given such capitalized term in
Section 2(w).

“Secured Party’s Expenses” means all reasonable costs or expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with the
preparation, negotiation, documentation, administration and funding of the Debt
Documents; and Secured Party’s reasonable attorneys’ fees, costs and expenses
incurred in amending, modifying, enforcing or defending the Debt Documents
(including fees and expenses of appeal or review), including the exercise of any
rights or remedies afforded hereunder or under applicable law, whether or not
suit is brought, whether before or after bankruptcy or insolvency, including
without limitation all fees and costs incurred by Secured Party in connection
with Secured Party’s enforcement of its rights in a bankruptcy or insolvency
proceeding filed by or against Debtor or its property.

“Subordinated Indebtedness” means Additional Indebtedness subordinated to the
Indebtedness of Debtor to Secured Party on terms and conditions acceptable to
Secured Party in its sole discretion.

IN WITNESS WHEREOF, Debtor and Secured Party, intending to be legally bound
hereby, have duly executed this Agreement in one or more counterparts, each of
which shall be deemed to be an original, as of the day and year first aforesaid.

SECURED PARTY:

DEBTOR:

 

 

Oxford Finance Corporation

Pharmacopeia Drug Discovery, Inc.

 

 

By:

/s/ Michael J. Altenburger

 

By:

/s/ Brian M. Posner

 

 

 

Name:

Michael J. Altenburger

 

Name: Brian M. Posner

 

 

Title:

Chief Financial Officer

 

Title: Executive Vice President, Chief Financial Officer and

 

Treasurer

 

10


--------------------------------------------------------------------------------


SCHEDULE A

FORM OF

COMPLIANCE CERTIFICATE

Oxford Finance Corporation

133 N. Fairfax Street

Alexandria, VA 22314

Re:                             <Debtor>

Gentlemen:

Reference is made to the Master Security Agreement dated as of
                  , 200     , (as the same have been and may be amended from
time to time in writing, the “Loan Agreement”, the capitalized terms used herein
as defined therein), between Oxford Finance Corporation and <Debtor> (the
“Company”).

The undersigned authorized representative of the Company hereby certifies that
in accordance with the terms and conditions of the Loan Agreement, the Company
is in complete compliance for the financial reporting period ending
                        with all required financial reporting under the Loan
Agreement, except as noted below. Attached herewith are the required documents
supporting the foregoing certification. The undersigned further certifies that
the accompanying financial statements have been prepared in accordance with
Generally Accepted Accounting Principles, and are consistent from one period to
the next, except as explained below.

Indicate compliance status by circling Yes/No under “Complies”

REPORTING REQUIREMENT

 

REQUIRED

 

COMPLIES

Interim Financial Statements

 

Quarterly within 45 days

 

YES / NO

Audited Financial Statements

 

FYE within 90 days

 

 

 

 

 

 

 

Date of most recent Board-approved

 

 

 

 

budget/plan

 

 

 

 

 

 

 

 

Submitted with Borrowing Request

 

 

 

YES / NO

 

 

 

 

 

Any change in budget/plan since prior Borrowing Request

 

YES / NO

 

 

 

EXPLANATIONS

 

Very truly yours,

 

 

 

<Debtor>

 

By:

 

 

 

Name:

 

Title: *

 

--------------------------------------------------------------------------------

*         Must be executed by Debtor’s Chief Financial Officer.

11


--------------------------------------------------------------------------------


SCHEDULE B

Listing of Additional Indebtedness

 

 

Type of Indebtedness (i.e. equipment

 

Amount of Indebtedness as of date

 

 

Payee

 

financing/lease, etc.)

 

of this Agreement

 

Payment Terms

None

 

None

 

None

 

None

   

 

 

 

 

 

 

   

 

 

 

 

 

 

 

12


--------------------------------------------------------------------------------